MEMORANDUM **
Elisa Figueroa Morales, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny the petition for review.
The BIA did not abuse its discretion in denying Figueroa Morales’ motion to reopen because she was not eligible for adjustment of status. See 8 U.S.C. § 1255® (a visa petition for an alien who entered without inspection must be filed on or before April 30, 2001); see also Mendez-Gutierrez v. Ashcroft, 340 F.3d 865, 869-70 (9th Cir.2003) (“[P]rima facie eligibility for the relief sought is a prerequisite for the granting of a motion to reopen.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.